Case 1:18-cv-02610-TJK Document 3-19 Filed 11/13/18 Page 1 of 13




              Exhibit 25
11/12/2018                          Inside What Even an
                       Case 1:18-cv-02610-TJK           Ally Calls Trump’s
                                                     Document         3-19 ‘Reality
                                                                               FiledDistortion Field’ - ThePage
                                                                                         11/13/18          New York
                                                                                                                 2 Times
                                                                                                                    of 13




Inside What Even an Ally Calls Trumpʼs
ʻReality Distortion Fieldʼ
From nonexistent riots to conspiracy theories about migrants to false claims about his
popularity and job-creating record, the president has offered a litany of falsehoods in the
midterm campaign.




By Peter Baker and Linda Qiu

Oct. 31, 2018

As he barnstorms the country trying to help Republican allies, President Trump has offered
voters this fall a litany of misleading statements and falsehoods that exaggerate even legitimate
accomplishments and distort opponents’ views beyond the typical bounds of political spin.

In the past couple of weeks alone, the president has spoken of riots that have not happened,
claimed deals that have not been reached, cited jobs that have not been created and spun dark
conspiracies that have no apparent basis in reality. He has pulled ﬁgures seemingly out of thin air,
rewritten history and contradicted his own past comments.

The catalog of inaccurate claims ranges from the weighty to the head-scratching.

He has asserted that construction has begun on his border wall (it has not), that he is one of the
most popular American presidents in history (he is not), that he “always” opposed the Iraq war
(he did not), that the stock market reopened the day after the terrorist attacks of Sept. 11, 2001 (it
did not), that his tax cut was the largest in history (it was not) and that the United States is the
only country that guarantees citizenship to those born here (it is not).

As he embarks on a ﬁnal eight-state, 11-rally blitz before Tuesday’s midterm elections, Mr. Trump
has hammered Democrats — not just for their actual policy positions but for some they have not
taken. He accused them, without proof, of helping to orchestrate a caravan of Central American
migrants; complained that Democrats had opposed opioid legislation when in fact they
universally voted for it; and asserted that they would not protect patients with pre-existing
conditions — even though that was the heart of President Barack Obama’s health care program.

Mr. Trump’s penchant for prevarication has been a well-documented hallmark of his presidency.
He dismisses journalists who point out his falsehoods as nit-pickers who do not understand that
he is speaking a larger truth that resonates with many Americans. Supporters at his rallies across

https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    1/12
11/12/2018                          Inside What Even an
                       Case 1:18-cv-02610-TJK           Ally Calls Trump’s
                                                     Document         3-19 ‘Reality
                                                                               FiledDistortion Field’ - ThePage
                                                                                         11/13/18          New York
                                                                                                                 3 Times
                                                                                                                    of 13
the country tell reporters that they understand he may not be strictly accurate in his roaring
stump speeches, but they see him as a champion of their values.

Still, even some in Mr. Trump’s orbit acknowledge that this campaign season has brought out a
torrent of untruths that, they worry, distracts from a record he should be proud to outline
factually. “If you want me to say he’s a liar, I’m happy to say he’s a liar,” said Anthony Scaramucci,
who served a highly abbreviated 11-day stint as White House communications director last year
and says he remains an enthusiastic supporter.

Speaking on CNN last week as he promoted a new book, Mr. Scaramucci was invited to offer his
advice directly to the camera as if he were addressing Mr. Trump. “You should probably dial
down the lying,” Mr. Scaramucci said, “because you don’t need to do it. You’re doing a great job
for the country.”

Mr. Scaramucci said the president created his own truth for the purposes of storytelling. “He
deﬁnitely has a reality distortion ﬁeld around himself where he curves facts toward himself,” Mr.
Scaramucci said on NBC’s “Today” show. “He’s living in that bubble.”

Here are 15 of Mr. Trump’s most egregious falsehoods since Oct. 22, fact-checked by category.


Immigration




https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    2/12
11/12/2018                          Inside What Even an
                       Case 1:18-cv-02610-TJK           Ally Calls Trump’s
                                                     Document         3-19 ‘Reality
                                                                               FiledDistortion Field’ - ThePage
                                                                                         11/13/18          New York
                                                                                                                 4 Times
                                                                                                                    of 13




    Immigrants from Honduras resting as they travel with a caravan toward the United States. Mr. Trump has made
    the caravan a campaign issue. Todd Heisler/The New York Times



WHAT MR. TRUMP SAID
    We’re the only country in the world where a person comes in and has a baby, and the baby is
    essentially a citizen of the United States ... with all of those beneﬁts.

— Interview with Axios, Oct. 30

False.

At least 30 other countries, including Mexico and Canada, grant automatic birthright citizenship,
according to studies from the Center for Immigration Studies and Numbers USA, two groups that
support restricting immigration.


WHAT MR. TRUMP SAID
    There’s a town in California where they actually tried to take over the town council. All illegal aliens
    running the town council.

— Campaign rally in Charlotte, N.C., Oct. 26

False.
https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    3/12
11/12/2018                          Inside What Even an
                       Case 1:18-cv-02610-TJK           Ally Calls Trump’s
                                                     Document         3-19 ‘Reality
                                                                               FiledDistortion Field’ - ThePage
                                                                                         11/13/18          New York
                                                                                                                 5 Times
                                                                                                                    of 13
While there are a few examples of unauthorized immigrants participating in local government in
California, there are no cities governed by them, nor do any hold elective ofﬁce in the state.

“I can’t think of any such place in California and am unaware of any place in California where you
could even vote for city council as a noncitizen, not to speak of serving in elected ofﬁce,” said
Taeku Lee, a professor of political science at the University of California, Berkeley. “Seems like
another made-up fact intended to stoke the fears of the president’s base.”

Els de Graauw, a professor of political science at the City University of New York, agreed. “I know
that requirements can vary across ofﬁces and levels of government, but I cannot think of a
municipality where noncitizens can run for public ofﬁce,” she said.

In 2015, two undocumented immigrants were appointed to city advisory boards in Huntington
Park, Calif. Earlier this year, the California State Senate appointed Lizbeth Mateo, an
unauthorized immigrant and well-known immigration activist, to an advisory committee that
helps increase college attendance among low-income students. None of these immigrants were
elected to city councils.

Gov. Jerry Brown of California recently vetoed a bill that sought to allow undocumented
immigrants and legal residents who are not American citizens to sit on state boards and
commissions that have more than an advisory role.


WHAT MR. TRUMP SAID
    Mr. Trump: They say it happens all the time from the Middle East. But that’s not even saying bad
    or good. But some real bad ones. But they intercept...
    Reporter: But no — no proof that they’re in the caravan now?
    Mr. Trump: Well, they could very well be.
    Reporter: But there’s no proof?
    Mr. Trump: There’s no proof of anything. There’s no proof of anything. But they could very well be
    — if you look at what that was building.

— Remarks to reporters at the White House, Oct. 23

This lacks evidence.

Reporters traveling with the caravan have denied Mr. Trump’s baseless suggestion that there are
Middle Eastern terrorists in the caravan. The Department of Homeland Security said citizens
from “countries in the Middle East, Africa, South Asia and elsewhere are currently traveling
through Mexico toward the U.S.” without offering any proof.

Counterterrorism ofﬁcials told The Times that there was no credible threat that terrorist groups
were trying to inﬁltrate the border. Government data shows that citizens from the Middle East
made up less than 1 percent of people apprehended at the border in the 2017 ﬁscal year.



https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    4/12
11/12/2018                          Inside What Even an
                       Case 1:18-cv-02610-TJK           Ally Calls Trump’s
                                                     Document         3-19 ‘Reality
                                                                               FiledDistortion Field’ - ThePage
                                                                                         11/13/18          New York
                                                                                                                 6 Times
                                                                                                                    of 13
WHAT MR. TRUMP SAID
    Do you know how the caravan started? Does everybody know what this means? I think the
    Democrats had something to do with it.

— Campaign rally in Houston, Oct. 22

This lacks evidence.

For the past couple of weeks, Mr. Trump has repeatedly accused Democrats of supporting or even
ﬁnancing the migrant caravan. He has yet to offer proof of these claims.

The Times has reported that the caravan apparently started out as a small group in San Pedro
Sula, Honduras, but swelled amid publicity from Honduran television as migrants joined it to
escape poverty and violence. Although Democrats (and some Republicans) have opposed some
Trump administration border policies, Democrats have supported legislation to improve border
security.

WHAT MR. TRUMP SAID
    Mr. Trump: You shouldn’t have — take a look. They want to get out of sanctuary cities. Many places
    in California want to get out of sanctuary cities.
    Reporter: But that’s not rioting, sir, right?
    Mr. Trump: Yeah, it is rioting in some cases.
    Reporter: Where are the riots, sir?

— Remarks to reporters at the White House, Oct. 22

This lacks evidence.

A few locales in California, including Orange County and San Diego County, have voted to support
a Trump administration lawsuit against California’s so-called sanctuary city laws, under which
local law enforcement authorities must limit their cooperation with federal immigration
enforcement ofﬁcials.

But there is no evidence that these laws have led to riots anywhere. The California Police Chiefs
Association told PolitiFact that it was unaware of any riots, and Mr. Trump did not respond when
asked to specify the location of the riots he cited.


His Own Record




https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    5/12
11/12/2018                          Inside What Even an
                       Case 1:18-cv-02610-TJK           Ally Calls Trump’s
                                                     Document         3-19 ‘Reality
                                                                               FiledDistortion Field’ - ThePage
                                                                                         11/13/18          New York
                                                                                                                 7 Times
                                                                                                                    of 13




    Supporters of Mr. Trump at a political rally in last week Murphysboro, Ill. Doug Mills/The New York Times



WHAT MR. TRUMP SAID
    You know, many presidents don’t get a chance to put a Supreme Court justice on. Here we are, less
    than two years, we’ve put two of them on. Right?

— Campaign rally in Mosinee, Wis., Oct. 24

False.

All but four American presidents have appointed justices to the Supreme Court, according to the
Congressional Research Service. No vacancies occurred on the court during the presidencies of
William Henry Harrison, Zachary Taylor and Jimmy Carter. (Mr. Harrison was president for just
a month before dying in ofﬁce, and Mr. Taylor was in the White House for 16 months.)

President Andrew Johnson also nominated one justice, but was thwarted by Congress, which
lowered the number of jurists allowed to be seated on the court.

WHAT MR. TRUMP SAID
    And I was always critical of President Bush for attacking Iraq.

— Interview with The Wall Street Journal, Oct. 23


https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    6/12
11/12/2018                          Inside What Even an
                       Case 1:18-cv-02610-TJK           Ally Calls Trump’s
                                                     Document         3-19 ‘Reality
                                                                               FiledDistortion Field’ - ThePage
                                                                                         11/13/18          New York
                                                                                                                 8 Times
                                                                                                                    of 13
False.

Throughout the 2016 presidential campaign, Mr. Trump repeatedly and falsely claimed to have
opposed the Iraq war from the beginning. In 2002, asked if he supported an invasion, Mr. Trump
responded, “Yeah, I guess so.” Mr. Trump spoke out against the war in 2004, a year after it began.
It did not stop him from supporting President George W. Bush in the 2004 election.


WHAT MR. TRUMP SAID
    I went to Saudi Arabia on the basis that they would buy hundreds of billions — many billions of
    dollars’ worth of things. And the ultimate number is around $450 billion, $110 for military. $450
    billion. I think that’s over a million jobs. A million to over a million jobs.

— Remarks to reporters at the White House, Oct. 23

False.

Mr. Trump has celebrated an arms deal that was reached with Saudi Arabia last year, but his
ﬁgures are wildly inﬂated.

The Times reported last year that the $110 billion refers to the value of military capabilities
offered to Saudi Arabia, characterized by the government as “intended sales.” The State
Department estimated that, as of Oct. 16, the agreement has resulted in $14.5 billion in
implemented deals.

The Defense Security Cooperation Agency lists about $17 billion in total approved sales since Mr.
Trump’s trip in May 2017, and that ﬁgure includes a $15 billion missile defense system that has
since stalled.

Last year, the Trump administration also trumpeted $270 billion in possible commercial deals,
which double-counts some of the agreements in the arms package. It is unclear what Mr. Trump
is referring to with the $450 billion ﬁgure.

As for “over a million jobs” — an increase over the “hundreds of thousands of jobs” Mr. Trump
claimed last year — that ﬁgure also is suspect. Almost all of the jobs announced as a result of the
potential sales were in Saudi Arabia, not the United States.


WHAT MR. TRUMP SAID
    But I’m one of the most popular presidents in this country, and that’s good. That’s just good.

— Rally in Houston, Oct. 22

False.

Several polls show the opposite: Mr. Trump is among the least popular presidents in American
history.
https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    7/12
11/12/2018                          Inside What Even an
                       Case 1:18-cv-02610-TJK           Ally Calls Trump’s
                                                     Document         3-19 ‘Reality
                                                                               FiledDistortion Field’ - ThePage
                                                                                         11/13/18          New York
                                                                                                                 9 Times
                                                                                                                    of 13
A CNN poll gave Mr. Trump a 40 percent favorable rating, compared with 61 percent for Mr. Bush
and 66 percent for Mr. Obama, as of January. A February poll by the University of Virginia and
Ipsos gave Mr. Trump the third-lowest rating of the 12 most recent presidents.


Health Care and the Environment




    "The total amount of opioids being prescribed has decreased by nearly 20 percent in a very short period of
    time," Mr. Trump said, a claim that lacks crucial context. Julio Cortez/Associated Press



WHAT MR. TRUMP SAID
    The total amount of opioids being prescribed has decreased by nearly 20 percent in a very short
    period of time. I’m very proud of that.

— Remarks on the opioid crisis at the White House, Oct. 24
https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    8/12
11/12/2018                          Inside What Even Document
                      Case 1:18-cv-02610-TJK         an Ally Calls Trump’s
                                                                      3-19‘Reality
                                                                             Filed Distortion Field’ - The
                                                                                       11/13/18            New York
                                                                                                         Page   10Times
                                                                                                                    of 13
This requires context.

Mr. Trump cited the 20 percent decrease as one of his administration’s accomplishments “over the
past 20 months.” But according to the Centers for Disease Control and Prevention, the opioid
prescribing rate dropped by more than 19 percent between 2006 and 2017 — so Mr. Trump did not
preside over that almost 20 percent decline.

C.D.C. data shows there was an 11 percent drop in the total number of prescriptions between 2016
and 2017.

Dr. Andrew Kolodny, a co-director of opioid policy research at the Heller School for Social Policy
and Management at Brandeis University, said overprescriptions of all medicinal drugs had been
falling steadily since 2011. A further drop has been widely credited to Center for Disease Control
guidance that was issued in 2016 and aimed at reducing the rate of prescriptions.

On the campaign trail in October, Mr. Trump has said legislation to combat opioid abuse with $6
billion in funding was approved by the Senate with “very little Democrat support.” In fact,
support for the legislation was nearly unanimous; the only vote against it was cast by Senator
Mike Lee of Utah, a Republican.


WHAT MR. TRUMP SAID
    Republicans will totally protect people with Pre-Existing Conditions, Democrats will not! Vote
    Republican.

— Twitter post, Oct. 24

False.

Legislation to repeal the Affordable Care Act last year was widely supported by Mr. Trump and
Republicans in Congress, and opposed by Democrats. Most of the repeal plans would have
undermined protections for patients with pre-existing conditions.

In August, Republican senators announced legislation to preserve protections for pre-existing
condition if the Affordable Care Act was dissolved. Even so, the bill would allow insurers to refuse
to cover certain illnesses.

This spring, the Justice Department told a federal court that it would no longer defend provisions
in the health law that protect people with pre-existing conditions. By October, the Trump
administration released new guidance allowing states to offer subsidies to patients, as provided
by the Affordable Care Act. The guidance encourages buying cheaper plans that offer fewer
beneﬁts and can exclude coverage for pre-existing conditions.

WHAT MR. TRUMP SAID
    “America: the Cleanest Air in the World — BY FAR!”


https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    9/12
11/12/2018                          Inside What Even Document
                      Case 1:18-cv-02610-TJK         an Ally Calls Trump’s
                                                                      3-19‘Reality
                                                                             Filed Distortion Field’ - The
                                                                                       11/13/18            New York
                                                                                                         Page   11Times
                                                                                                                    of 13
— Twitter post, Oct. 24

False.

The map Mr. Trump shared in his tweet appeared to be an altered version of a map from a World
Health Organization report on exposure to air pollution. While the image does show Americans
breathing relatively healthy air, nowhere in the report does it say that the United States has the
cleanest air in the world.

The World Health Organization’s database on air pollution shows that eight countries — Canada,
Iceland, Sweden, Finland, Estonia, New Zealand, Australia and Brunei — have cleaner air than
the United States.


Trade and the Economy




https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    10/12
11/12/2018                          Inside What Even Document
                      Case 1:18-cv-02610-TJK         an Ally Calls Trump’s
                                                                      3-19‘Reality
                                                                             Filed Distortion Field’ - The
                                                                                       11/13/18            New York
                                                                                                         Page   12Times
                                                                                                                    of 13

    A factory that makes steel parts in Italy. Gianni Cipriano for The New York Times



WHAT MR. TRUMP SAID
    We don’t even have tariffs. I’m using tariffs to negotiate. I mean, other than some tariffs on steel —
    which is actually small, what do we have?

— Interview with The Wall Street Journal, Oct. 23

False.

In addition to steel, Mr. Trump has imposed tariffs on washing machines, solar panels, aluminum,
Canadian lumber and $250 billion worth of goods from China. His administration also placed
tariffs on Canadian newsprint, but those were overturned in August by the United States
International Trade Commission. Mr. Trump has also threatened to impose tariffs on cars,
uranium and an additional $267 billion in Chinese goods.


WHAT MR. TRUMP SAID
    They wouldn’t meet with Obama, the European Union. Japan wouldn’t meet with Obama. And they
    wouldn’t meet with us either.

— Interview with The Wall Street Journal, Oct. 23

False.

From 2013 to 2016, the European Union and the United States engaged in 14 rounds of talks over a
trade agreement known as the Trans-Atlantic Trade and Investment Partnership, a deal that was
never signed. Mr. Obama personally and repeatedly met with European Union leaders during the
negotiations.

Additionally, the United States and Japan were both signatories to the Trans-Paciﬁc Partnership,
the trade deal negotiated by the Obama administration and 12 Paciﬁc Rim nations. Mr. Trump
abandoned the deal early in his presidency.


WHAT MR. TRUMP SAID
    I remember Dick Grasso, a friend of mine, great guy. He headed up the New York Stock Exchange
    on Sept. 11. And the New York Stock Exchange was open the following day.

— Campaign rally in Murphysboro, Ill., Oct. 27

False.

The New York Stock Exchange, blocks from the World Trade Center, did not open the day after
the Sept. 11, 2001, terrorist attacks. It reopened on Sept. 17, 2001. Mr. Grasso attended the opening
ceremony, along with Rudolph W. Giuliani, the mayor of New York at the time and now Mr.

https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                    11/12
11/12/2018                          Inside What Even Document
                      Case 1:18-cv-02610-TJK         an Ally Calls Trump’s
                                                                      3-19‘Reality
                                                                             Filed Distortion Field’ - The
                                                                                       11/13/18            New York
                                                                                                         Page   13Times
                                                                                                                    of 13
Trump’s personal lawyer.

Katie Rogers and Abby Goodnough contributed reporting.

    Peter Baker is the chief White House correspondent and has covered the last four presidents for The Times
    and The Washington Post. He also is the author of ﬁve books, most recently “Impeachment: An American
    History.” @peterbakernyt • Facebook

    Linda Qiu is a fact-check reporter, based in Washington. She came to The Times in 2017 from the fact-
    checking service PolitiFact. @ylindaqiu
A version of this article appears in print on Nov. 1, 2018, on Page A14 of the New York edition with the headline: Along Campaign Trail, a Litany of
Untruths




https://www.nytimes.com/2018/10/31/us/politics/fact-check-trump-distortion-campaign.html                                                        12/12
